DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 9, 11-15, and 17-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui).
Yatsui, in [0004], [0029]-[0031], and figures 1-2, discloses a method and a system for processing a substrate that has a . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 16, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui) in view of U. S. Patent Application Publication No. 2011/0244197 (hereinafter referred to as Takemura).
Yatsui is discussed in paragraph no. 3, above.
The difference between the claims and Yatsui is that Yatsui does not disclose removing the aqueous solution prior to irradiating the pattern with light and that the removal of the solution from the pattern is by spin-drying  using a spin-drying 
Takemura, in the abstract, and in [0055],  [0092], and [0108], discloses that the wafer with the resist pattern is covered in an aqueous solution by a spin coating method and then washed with water and dried while rotating the wafer (spin drying apparatus) to remove the solution, and the resist pattern is then subjected to irradiation with UV light, and the liquid is supplied in a spin coating method (a different system, first chamber), and the irradiation with UV in an exposure apparatus (a different system, the claimed second chamber).
Therefore, it would be obvious to a skilled artisan to modify Yatsui by employing the method of Takemura of further irradiating the pattern after removing the solution surrounding the pattern and using different systems for irradiation and solution supply because Yatsui already teaches irradiation the .
Claims 4, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui) in view of U. S. Patent Application Publication No. 2012/0034558 (hereinafter referred to as Chang).
Yatsui is discussed in paragraph no. 3, above.
The difference between the claims and Yatsui is that Yatsui does not disclose that the aqueous solution positioned above the pattern is carbonated (claims 4,  and 10).

Therefore, it would be obvious to a skilled artisan to modify Yatsui by including carbonates in the solution as taught by Chang because Chang in [0014], discloses that using carbonic acid water provides a fluid above the wafer to be exposed with improved reflective index.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui) in view of U. S. Patent Application Publication No. 2007/0287100 (hereinafter referred to as Mizutani).
Yatsui is discussed in paragraph no. 3, above.
The difference between the claim and Yatsui is that Yatsui does not disclose that the wafer is purified (claim 6).

Therefore, it would be obvious to a skilled artisan to modify Yatsui by using water that is purified as taught by Mizutani because Yatsui does not disclose that the wafer in the aqueous solution in impure and Mizutani discloses that the liquid positioned above the photoresist is desired to be of high refractive index such as pure water.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-120967 (Yatsui et al., hereinafter referred to as Yatsui) in view of U. S. Patent Application Publication No. 2006/0162858 (hereinafter referred to as Akimoto).
Yatsui is discussed in paragraph no. 3, above.
The difference between the claim and Yatsui is that Yatsui does not disclose the claimed alignment chamber recited in claim 20.

Therefore, it would be obvious to skilled artisan to modify Yatsui by using an alignment device as taught by Akimoto because Akimoto in [0142], discloses that using an alignment device enables the determination of the proper exposure/exposure time on the wafer and use the alignment device to make comparison with previously registered correct patterns.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 23, 2022.